Case
 Case1:20-cv-06893-LTS-OTW
      1:20-cv-06893-LTS-OTW Document
                             Document41-1
                                      42 Filed
                                          Filed12/02/20
                                                11/24/20 Page
                                                          Page11ofof77




             EXHIBIT 1
       Case
        Case1:20-cv-06893-LTS-OTW
             1:20-cv-06893-LTS-OTW Document
                                    Document41-1
                                             42 Filed
                                                 Filed12/02/20
                                                       11/24/20 Page
                                                                 Page22ofof77




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                     :
                   Northwell Health, Inc.                            :
                                                                     : No. 20-cv-6893(LTS) (OTW)
                                       Plaintiff,                    :
                                                                     : STIPULATION AND PROPOSED PROTECTIVE
                     -against-                                       : ORDER
                                                                     :
                   Illinois Union Insurance                          :
                   Company,                                          :
                                                                     :
                                       Defendant.
-------------------------------------------------------------x

    WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
 Court having found that good cause exists for the issuance of an appropriately tailored
 confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

    ORDERED that the following restrictions and procedures shall apply to the information and
 documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.       Counsel for any party may designate any document or information, in whole or in
                  part, as confidential if counsel determines, in good faith, that such designation is
                  necessary to protect the interests of the client in information that is proprietary,
                  a trade secret or otherwise sensitive non-public information. Information and
                  documents designated by a party as confidential will be stamped
                  “CONFIDENTIAL.”

         2.       The Confidential Information disclosed will be held and used by the person
                  receiving such information solely for use in connection with the action.

         3.       In the event a party challenges another party's designation of confidentiality,
                  counsel shall make a good faith effort to resolve the dispute, and in the absence
                  of a resolution, the challenging party may seek resolution by the Court. Nothing
                  in this Protective Order constitutes an admission by any party that Confidential
                  Information disclosed in this case is relevant or admissible. Each party reserves
                  the right to object to the use or admissibility of the Confidential Information.

         4.       The parties should meet and confer if any production requires a designation of
                                                                 1
Case
 Case1:20-cv-06893-LTS-OTW
      1:20-cv-06893-LTS-OTW Document
                             Document41-1
                                      42 Filed
                                          Filed12/02/20
                                                11/24/20 Page
                                                          Page33ofof77



      “For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
      “CONFIDENTIAL” shall not be disclosed to any person, except:

       a. The requesting party and counsel, including in-house counsel;
       b. Employees of such counsel assigned to and necessary to assist in the
          litigation;
       c. Consultants or experts assisting in the prosecution or defense of the
          matter, to the extent deemed necessary by counsel;
       d. The Court (including the mediator, or other person having access to
          any Confidential Information by virtue of his or her position with the
          Court);
       e. Trial and deposition witnesses;
       f. The parties’ claims administrators, reinsurers, intermediaries,
          accountants, auditors and retrocessionaires;
       g. Any governmental, regulatory, or administrative agency who may seek
          review of Confidential Information from any party;
       h. Any entity or person to whom any party, by law, is required to make
          such disclosure; and
       i. Any other person agreed to by the parties.

 5.   Before disclosing or displaying the Confidential Information to any person,
      counsel must:

       a. Inform the person of the confidential nature of the information or
          documents;
       b. Inform the person that this Court has enjoined the use of the
          information or documents by him/her for any purpose other than this
          litigation and has enjoined the disclosure of the information or
          documents to any other person; and
       c. Require each such person to sign an agreement to be bound by this
          Order in the form attached hereto.

 6.   The disclosure of a document or information without designating it as
      “confidential” shall not constitute a waiver of the right to designate such
      document or information as Confidential Information. If so designated, the
      document or information shall thenceforth be treated as Confidential Information
      subject to all the terms of this Stipulation and Order.

 7.   Any Personally Identifying Information (“PII”) (e.g., social security numbers,
      financial account numbers, passwords, and information that may be used for
      identity theft) exchanged in discovery shall be maintained by the receiving party
      in a manner that is secure and confidential.

 8.   Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
                                         2
Case
 Case1:20-cv-06893-LTS-OTW
      1:20-cv-06893-LTS-OTW Document
                             Document41-1
                                      42 Filed
                                          Filed12/02/20
                                                11/24/20 Page
                                                          Page44ofof77



       privileged communications shall not constitute a waiver of the privilege in this
       matter provided the parties follow the steps set forth in Rule 502.

 9.    Notwithstanding the designation of information as “confidential” in discovery,
       there is no presumption that such information shall be filed with the Court under
       seal. The parties shall follow the Court’s procedures with respect to filing under
       seal.

 10.   At the conclusion of litigation, Confidential Information and any copies thereof
       shall be promptly (and in no event later than 30 days after entry of final judgment
       no longer subject to further appeal) returned to the producing party, certified as
       destroyed, or maintained in accordance with the parties’ document retention
       policies, except that the parties’ counsel shall be permitted to retain their
       working files (including work product, pleadings, motion papers, discovery
       responses, deposition transcripts and deposition and trial exhibits) on the
       condition that those files will remain protected.

 11.   All depositions, including non-party depositions, shall presumptively be treated
       as “confidential” subject to this Stipulation and Order for a period of 30 days
       after a transcript of said deposition is received by counsel for the parties, and at
       or before the end of the 30-day period, the deposition shall be classified
       appropriately.

 12.   A party may designate as “confidential” subject to this Stipulation and Order any
       document or information produced or given by a non-party to this case, or any
       portion thereof. Designation shall be made by notifying counsel in writing of
       those documents which are to be treated as “confidential” at any time up to 30
       days after receipt of the documents by counsel. Prior to the expiration of the 30-
       day period, such documents shall be treated as “confidential.”

 13.   If a party is called upon to produce Confidential Information to comply with a
       court order, subpoena, or other direction by a court, administrative agency, or
       legislative body, the party from whom the Confidential Information is sought
       shall give written notice to counsel for the party that produced the information
       within 5 business days of receipt of the order, subpoena, or direction, and give
       the producing party 5 business days to object to the production of such
       Confidential Information, if it so desires. Notwithstanding the foregoing, nothing
       in this paragraph shall be construed as requiring any party to this Stipulation and
       Order to subject itself to any penalties for noncompliance with any court order,
       subpoena, or other direction by a court, administrative agency, or legislative
       body.


                                           3
Case
 Case1:20-cv-06893-LTS-OTW
      1:20-cv-06893-LTS-OTW Document
                             Document41-1
                                      42 Filed
                                          Filed12/02/20
                                                11/24/20 Page
                                                          Page55ofof77



 14.   This Stipulation may be changed by further order of this Court, and is without
       prejudice to the rights of a party to move for relief from any of its provisions, or to
       seek or agree to different or additional protection for any particular material or
       information. Absent written consent of the parties, this Stipulation and Order shall
       continue to be binding after the conclusion of this litigation.




                                           4
    Case
     Case1:20-cv-06893-LTS-OTW
          1:20-cv-06893-LTS-OTW Document
                                 Document41-1
                                          42 Filed
                                              Filed12/02/20
                                                    11/24/20 Page
                                                              Page66ofof77




         SO STIPULATED AND AGREED.



     /s/ Alexander M. Sugzda                 /s/ Charles J. Scibetta

Dated: November 24, 2020             Dated: November 24, 2020



SO ORDERED.


                                     Ona T. Wang
                                     United States Magistrate Judge

Dated:         New York, New York
                    12/2/20




                                         5
   Case
    Case1:20-cv-06893-LTS-OTW
         1:20-cv-06893-LTS-OTW Document
                                Document41-1
                                         42 Filed
                                             Filed12/02/20
                                                   11/24/20 Page
                                                             Page77ofof77




                                        Agreement


      I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
“CONFIDENTIAL” are confidential by Order of the Court.

      I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other
than this litigation.

DATED:




Signed in the presence of:



(Attorney)




                                               6
